Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7-15, 17, 19-24 are presented for examination.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boggs et al., US Patent 7,051,329 (hereinafter Boggs) in view of Gendler, US Patent Application Publication 2016/0170767 (hereinafter Gendler), further in view of Rajkumar, US Patent Application Publication 2003/0061260 (hereinafter Rajkumar).
	Regarding claim 1, Boggs teaches:
A processor configurable to spatially allocate a first set of execution resources and a second set of execution resources according to two or more modes, the modes comprising: a first mode wherein the processor is configured to spatially allocate a first portion of the first set of execution resources to a first context (see e.g. col. 9 lines 31-34, a portion of resources is reserved for one thread) and to spatially allocate a 
Boggs fails to explicitly teach the second set of execution resources comprising at least one of the following: a branch predictor, an instruction cache, or a data cache.
Gendler teaches temporally allocating a set of execution resources including a branch predictor, an instruction cache, or a data cache (see e.g. para. [0095-6]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Boggs and Gendler to include the second set of execution resources comprising at least one of the following: a branch predictor, an instruction cache, or a data cache. Share a standard processor resource such as a cache is a simple design choice. This would have provided the clearly predictable result of sharing thread access a common memory. 
Boggs in view of Gendler fails to explicitly teach the second set of execution resources being temporally allocated nonconsecutively.
Rajkumar teaches wherein at least one of the second set of execution resources is not temporally allocated consecutively between the contexts (see e.g. para. [0054-62]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Boggs and Rajkumar to include the second set of execution resources being temporally allocated nonconsecutively. Rajkumar discusses an advantage such as “by constraining the implementation of the legacy fixed-priority task to within the context of one or more resource sets, or at lower priority than resource sets, newer applications may be implemented in a reservation model taking advantage of the reservation model's attributes.” (para. [0078]).
Regarding claim 2, Boggs in view of Gendler and Rajkumar teaches or suggests:
The processor of claim 1, wherein the modes further comprise: a second mode wherein the processor is configured to spatially re-allocate all of the set of execution resources to a single context (see e.g. Boggs col. 7 lines 29-37, single thread mode).
Regarding claim 3, Boggs in view of Gendler and Rajkumar teaches or suggests:
The processor of claim 1, wherein the modes further comprise: a third mode wherein the processor is configured to spatially re-allocate a portion but not all of the second set of execution resources to a single context and to not allocate a remaining 
Regarding claim 4, Boggs in view of Gendler and Rajkumar teaches or suggests:
The processor of claim 1, wherein the allocated set of execution resources comprises at least one or more of the following: an instruction window, a functional unit, a data cache, an instruction cache, a results buffer, or a physical register file (see e.g. Boggs col. 4 lines 3-48).
Regarding claim 21, Boggs in view of Gendler and Rajkumar teaches or suggests:
The processor of claim 1, wherein the second set of execution resources comprises a branch predictor but does not comprise an instruction cache or a data cache (see e.g. Gendler para. [0025], a branch prediction unit can be shared without sharing caches such as in Boggs).  
Regarding claim 22, Boggs in view of Gendler teaches or suggests:
The processor of claim 1, wherein at least one of the second set of execution resources is not temporally allocated equally between the contexts (see e.g. Rajkumar para. [0054-62]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boggs in view of Gendler and Rajkumar, further in view of Witt et al., US Patent 6,279,101 (hereinafter Witt).
Regarding claim 7, Boggs in view of Gendler and Rajkumar teaches or suggests:
The processor of claim 1.

Witt teaches buffering results from an instruction of a block of instructions, and communicating the results to another portion/slice of execution resources (see e.g. col. 6 lines 39-65).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Boggs, Gendler, Rajkumar, and Witt such that the first portion of the set of execution resources comprises a results buffer, the results buffer being configured to communicate operands for an atomic instruction block from a first slice of the first portion of execution resources to a second slice of the first portion of execution resources. This would have provided the advantage of routing operand results to another processing element rather than needing to go through memory to improve the speed of processing.


Claims 8-11, 14, 15, 17-19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Boggs in view of Rajkumar.
	Regarding claim 8, Boggs teaches:
A processor comprising: a set of execution resources configured to execute processor instructions for two or more execution contexts; and a control unit configured to: spatially allocate a first portion of the set of execution resources between the two or 
Boggs fails to explicitly teach wherein at least one of the second set of execution resources is not temporally allocated consecutively between the contexts.
Rajkumar teaches wherein at least one of the second set of execution resources is not temporally allocated consecutively between the contexts (see e.g. para. [0054-62]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Boggs and Rajkumar such that at least one of the second set of execution resources is not temporally allocated consecutively between the contexts. Rajkumar discusses an advantage such as “by constraining the implementation of the legacy fixed-priority task to within the context of one or more resource sets, or at lower priority than resource sets, newer applications may be implemented in a reservation model taking advantage of the reservation model's attributes.” (para. [0078]).
Regarding claim 9, Boggs in view of Rajkumar teaches or suggests:
The processor of claim 8, wherein the first portion of the set of execution resources comprises at least one of the following: a branch predictor, a data cache, an 
Regarding claim 10, Boggs in view of Rajkumar teaches or suggests:
The processor of claim 8, wherein the set of execution resources are allocated to a respective one of the execution contexts on a clock cycle basis (see e.g. Boggs col. 9 lines 10-40).  
Regarding claim 11, Boggs in view of Rajkumar teaches or suggests:
The processor of claim 8, wherein the set of execution resources are allocated to a respective one of the execution contexts based on predicted demand for the set of resources (see e.g. Rajkumar para. [0045]).
Regarding claim 23, Boggs in view of Rajkumar teaches or suggests:
The processor of claim 8, wherein the second portion of the set of execution resources comprises a branch predictor or an instruction decoder but does not comprise an instruction cache or a data cache (see e.g. Boggs col. 4 lines 3-48, an instruction decoder can be shared without sharing an instruction cache).
Claims 14, 15, 17-19 are rejected for reasons corresponding to those given above for claims 8-11, 23.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boggs in view of Rajkumar, further in view of Witt.
Regarding claim 20, Boggs in view of Rajkumar teaches or suggests:
The method of claim 14.

Witt teaches buffering results from an instruction of a block of instructions, and communicating the results to another portion/slice of execution resources (see e.g. col. 6 lines 39-65).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Boggs, Gendler, and Witt to include for a first one of the execution contexts: temporarily storing data generated by a first portion of the first execution context's execution resources in a results buffer; and sending the temporarily stored data from the results buffer to a second portion of the first execution context's execution resources in a results buffer. This would have provided the advantage of routing operand results to another processing element rather than needing to go through memory to improve the speed of processing.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boggs in view of Rajkumar, further in view of Chen, 2016/0092230 (hereinafter Chen).
Regarding claim 12, Boggs in view of Rajkumar teaches or suggests:
The processor of claim 8.

Chen teaches a block-based processor and generating predictions for a next block of instructions based on whether a branch was taken or not (see e.g. para. [0018]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Boggs, Rajkumar, and Chen such that the processor is a block-based processor; and the set of execution resources comprises a branch predictor that generates a prediction of a next instruction block address based on one or more of the following inputs: a target block address, whether a branch was taken or not taken, a source block address, or an identifier for an execution context. This use of prediction would have provided an advantage such as discussed by Chen “to predict the exit of a loop and thereby avoid a branch misprediction and its concomitant performance penalty.” (see para. [0017]).
Regarding claim 13, Boggs in view of Rajkumar teaches or suggests:
The processor of claim 8, wherein: each of the execution contexts comprises architectural state data for a thread or a process comprising atomic blocks of two or more processor instructions (see e.g. Boggs col. 9 lines 10-40).
Boggs in view of Rajkumar fails to explicitly teach wherein the processor is a block-based processor.

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Boggs, Rajkumar, and Chen such that the processor is a block-based processor. This use of block-based processing and prediction would have provided an advantage such as discussed by Chen “to predict the exit of a loop and thereby avoid a branch misprediction and its concomitant performance penalty.” (see para. [0017]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Boggs in view of Rajkumar, further in view of Gray et al., US Patent Application 2016/0378661 (hereinafter Gray).
Regarding claim 24, Boggs in view of Rajkumar teaches or suggests:
The processor of claim 8, wherein instructions for the first context and instructions for the second context are executed according to a dataflow order without any register renaming.
Gray teaches executing instructions in dataflow order without any register renaming (see e.g. para. [0033], [0055]).
Register renaming is not required for instruction sequences without data hazards. Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Boggs, Rajkumar, and Gray such that instructions for the first context and instructions for the second context are .



Response to Arguments
Applicant's arguments filed 8/16/21 have been fully considered but they are not persuasive.
Initially, it is noted that the features upon which Applicant relies (i.e., the “predetermined allocation is not based on runtime stalling of the execution contexts”) are not consistently recited in the rejected independent claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the stalls in Boggs are optional based on resource availability. No runtime stalling occurs when all threads are fully active. While Boggs teaches that some resource allocations can involve stalled threads, other allocations are made without stalling (such as when all threads are active). Therefore Boggs teaches at least one instance in which no stalling occurs during allocation/processing. So long as a reference teaches one instance in which all limitations are met, it teaches the claim.
In response to Applicant’s arguments regarding the references “teaching away”, a reference "teaches away" when it states that something cannot be done.  See In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994).To teach away, a reference must actually “criticize, discredit, or otherwise discourage” investigation into .
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183